Summary - MyCase                                                         Page 1 of 3
  Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 1 of 22 PageID #: 5


                             This is not the official court record. Official records of court proceedings may only be
                             obtained directly from the court maintaining a particular record.


 Rose Bolander v. Lowe's Home Centers, LLC
  Case Number                     47C01-2008-CT-001062

  Court                           Lawrence Circuit Court

  Type                            CT - Civil Tort

  Filed                           08/30/2020

  Status                          08/30/2020 , Pending (active)


 Parties to the Case
  Defendant Lowe's Home Centers, LLC
      Address                   c/o Corporation Service Company
                                135 North Pennsylvania Street, Suite 1610
                                Indianapolis, IN 46204
      Attorney                  Pamela A Paige
                                #1616349, Retained
                                300 N Meridian ST
                                STE 990
                                Indianapolis, IN 46204
                                317-964-2730(W)

  Plaintiff     Bolander, Rose
      Attorney                  James R. Hurt
                                #3438589, Retained
                                Ken Nunn Law Office
                                104 South Franklin Road
                                Bloomington, IN 47404
                                812-340-1546(W)


 Chronological Case Summary
  08/30/2020 Case Opened as a New Filing


  08/31/2020        Complaint/Equivalent Pleading Filed
                Complaint for Damages

                Filed By:               Bolander, Rose
                File Stamp:             08/30/2020

  08/31/2020        Appearance Filed
                Appearance

                For Party:              Bolander, Rose
                File Stamp:             08/30/2020

  08/31/2020        Subpoena/Summons Filed
                Summons to Lowe's

                Filed By:               Bolander, Rose
                File Stamp:             08/30/2020




                                                                                                                        EXHIBIT A
https://public.courts.in.gov/mycase/                                                                                       10/23/2020
Summary - MyCase                                                         Page 2 of 3
  Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 2 of 22 PageID #: 6


  09/28/2020       Appearance Filed
               Appearance of Pamela A. Paige obo Defendant

               For Party:              Lowe's Home Centers, LLC
               File Stamp:             09/25/2020

  09/28/2020       Motion for Enlargement of Time Filed
               Motion for Enlargement of Time to Answer Complaint

               Filed By:               Lowe's Home Centers, LLC
               File Stamp:             09/25/2020

  09/30/2020       Order Granting Motion for Enlargement of Time
               Judicial Officer:       Nikirk, Nathan G
               Order Signed:           09/29/2020

  10/01/2020 Automated ENotice Issued to Parties
               Order Granting Motion for Enlargement of Time ---- 9/30/2020 : James R. Hurt;Pamela A Paige


  10/07/2020       Service Returned Served (E-Filing)
               Return of Service for Lowe's Home Centers

               Filed By:               Bolander, Rose
               File Stamp:             10/06/2020

  10/19/2020       Motion Filed
               Motion for Trial Date

               Filed By:               Bolander, Rose
               File Stamp:             10/16/2020

  10/19/2020       Motion for Mediation Filed
               Motion for Mediation

               Filed By:               Bolander, Rose
               File Stamp:             10/16/2020

  10/19/2020       Motion for Pretrial Conference Filed
               Motion for Pre-trial Conf

               File By:                Bolander, Rose
               File Stamp:             10/16/2020

  10/21/2020       Order Granting Motion for Pretrial Conference
               Judicial Officer:       Nikirk, Nathan G
               Order Signed:           10/19/2020

  10/21/2020 Hearing Scheduling Activity
               Pretrial Conference scheduled for 11/17/2020 at 9:00 AM.


  10/22/2020 Automated ENotice Issued to Parties
               Order Granting Motion for Pretrial Conference ---- 10/21/2020 : James R. Hurt;Pamela A Paige Hearing Scheduling Activity
               ---- 10/21/2020 : James R. Hurt;Pamela A Paige


  11/17/2020 Pretrial Conference
               Session:                11/17/2020 9:00 AM, Judicial Officer: Nikirk, Nathan G
               Comment:                telephonic


 Financial Information
 *




https://public.courts.in.gov/mycase/                                                                                        10/23/2020
Summary - MyCase                                                         Page 3 of 3
  Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 3 of 22 PageID #: 7


   Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any balance
   due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding balances
   shown, please contact the Clerk’s Office.

 Bolander, Rose
 Plaintiff

             Balance Due (as of 10/23/2020)
             0.00

             Charge Summary
             Description                                                          Amount             Credit             Payment
             Court Costs and Filing Fees                                          157.00             0.00               157.00

             Transaction Summary
             Date               Description                                       Amount
             08/31/2020         Transaction Assessment                            157.00
             08/31/2020         Electronic Payment                                (157.00)



                          This is not the official court record. Official records of court proceedings may only be
                          obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase/                                                                                          10/23/2020
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 4 of 22 PageID #: 8
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 5 of 22 PageID #: 9
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 6 of 22 PageID #: 10
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 7 of 22 PageID #: 11
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 8 of 22 PageID #: 12
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 9 of 22 PageID #: 13
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 10 of 22 PageID #: 14
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 11 of 22 PageID #: 15
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 12 of 22 PageID #: 16
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 13 of 22 PageID #: 17
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 14 of 22 PageID #: 18
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 15 of 22 PageID #: 19




         September 29, 2020
     Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 16 of 22 PageID  #:10/6/2020
                                                                              Filed: 20       2:38 PM
                                                                                                    Lawrence Circuit Court
                                                                                                  Lawrence County, Indiana




    Ó¿·´»®æ Õ»² Ò«²² Ô¿© Ñºº·½»

    Ü¿¬» Ð®±¼«½»¼æ ðçñïìñîðîð

    Ý±²²»½¬Í«·¬» ×²½òæ

    Ì¸» º±´´±©·²¹ ·­ ¬¸» ¼»´·ª»®§ ·²º±®³¿¬·±² º±® Ý»®¬·º·»¼ Ó¿·´ñÎÎÛ ·¬»³ ²«³¾»® çîïì èçðï çìðí èíîð
    îìéë ïìò Ñ«® ®»½±®¼- ·²¼·½¿¬» ¬¸¿¬ ¬¸·- ·¬»³ ©¿- ¼»´·ª»®»¼ ±² ðçñðèñîðîð ¿¬ ðçæëï ¿ò³ò ·²
    ×ÒÜ×ßÒßÐÑÔ×Íô ×Ò ìêîðìò Ì¸» -½¿²²»¼ ·³¿¹» ±º ¬¸» ®»½·°·»²¬ ·²º±®³¿¬·±² ·- °®±ª·¼»¼ ¾»´±©ò

    Í·¹²¿¬«®» ±º Î»½·°·»²¬ æ




    ß¼¼®»-- ±º Î»½·°·»²¬ æ




    Ì¸¿²µ §±« º±® -»´»½¬·²¹ ¬¸» Ð±-¬¿´ Í»®ª·½» º±® §±«® ³¿·´·²¹ ²»»¼-ò ×º §±« ®»¯«·®» ¿¼¼·¬·±²¿´ ¿--·-¬¿²½»ô
    °´»¿-» ½±²¬¿½¬ §±«® ´±½¿´ °±-¬ ±ºº·½» ±® Ð±-¬¿´ Í»®ª·½» ®»°®»-»²¬¿¬·ª»ò

    Í·²½»®»´§ô
    Ë²·¬»¼ Í¬¿¬»- Ð±-¬¿´ Í»®ª·½»

    Ì¸» ½«-¬±³»® ®»º»®»²½» ²«³¾»® -¸±©² ¾»´±© ·- ²±¬ ª¿´·¼¿¬»¼ ±® »²¼±®-»¼ ¾§ ¬¸» Ë²·¬»¼ Í¬¿¬»- Ð±-¬¿´
    Í»®ª·½»ò ×¬ ·- -±´»´§ º±® ½«-¬±³»® «-»ò



    Ì¸·- ËÍÐÍ °®±±º ±º ¼»´·ª»®§ ·- ´·²µ»¼ ¬± ¬¸» ½«-¬±³»®- ³¿·´ °·»½» ·²º±®³¿¬·±² ±² º·´»
    ¿- -¸±©² ¾»´±©æ
     ÔÑÉÛÍ ØÑÓÛ ÝÛÒÌÛÎÍ ÔÔÝ
     ÝñÑæ ÝÑÎÐÑÎßÌ×ÑÒ ÍÛÎÊ×ÝÛ ÝÑÓÐßÒÇ
     ïíë Ò ÐÛÒÒÍÇÔÊßÒ×ß ÍÌ ÍÌÛ ïêïð
     ×ÒÜ×ßÒßÐÑÔ×Í ×Ò ìêîðìóîììè




    Ý«-¬±³»® Î»º»®»²½» Ò«³¾»®æ           Ýîîìçíéìòïîéèêðëë
    Î»¬«®² Î»º»®»²½» Ò«³¾»®æ              Î±-» Þ±´¿²¼»®

î
 Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 17 of 22 PageID #: 21
ËÍÐÍ Óß×Ô Ð×ÛÝÛ ÌÎßÝÕ×ÒÙ ÒËÓÞÛÎæ ìîðìêîðìçîïìèçðïçìðíèíîðîìéëïì
Óß×Ô×ÒÙ ÜßÌÛæ     ðçñðíñîðîð
ÜÛÔ×ÊÛÎÛÜ ÜßÌÛæ ðçñðèñîðîð
ÝËÍÌÑÓïæ


Óß×Ô Ð×ÛÝÛ ÜÛÔ×ÊÛÎÇ ×ÒÚÑÎÓßÌ×ÑÒæ
 ÔÑÉÛÍ ØÑÓÛ ÝÛÒÌÛÎÍ ÔÔÝ
 ÝñÑæ ÝÑÎÐÑÎßÌ×ÑÒ ÍÛÎÊ×ÝÛ ÝÑÓÐßÒÇ
 ïíë Ò ÐÛÒÒÍÇÔÊßÒ×ß ÍÌ ÍÌÛ ïêïð
 ×ÒÜ×ßÒßÐÑÔ×Í ×Ò ìêîðìóîììè



Óß×Ô Ð×ÛÝÛ ÌÎßÝÕ×ÒÙ ÛÊÛÒÌÍæ
 ðçñðíñîðîð ïïæîï    ÐÎÛóÍØ×ÐÓÛÒÌ ×ÒÚÑ ÍÛÒÌ ËÍÐÍ ßÉß×ÌÍ ×ÌÛÓ      ÞÔÑÑÓ×ÒÙÌÑÒô×Ò ìéìðì
 ðçñðíñîðîð ïëæðë    Ð×ÝÕÛÜ ËÐ                                    ÞÔÑÑÓ×ÒÙÌÑÒô×Ò ìéìðí
 ðçñðíñîðîð ïéæïê    ÜÛÐßÎÌ ÐÑÍÌ ÑÚÚ×ÝÛ                           ÞÔÑÑÓ×ÒÙÌÑÒô×Ò ìéìðí
 ðçñðíñîðîð îîæíè    ÐÎÑÝÛÍÍÛÜ ÌØÎÑËÙØ ËÍÐÍ ÚßÝ×Ô×ÌÇ              ×ÒÜ×ßÒßÐÑÔ×Íô×Ò ìêîðê
 ðçñðìñîðîð ðçæîê    ÐÎÑÝÛÍÍÛÜ ÌØÎÑËÙØ ËÍÐÍ ÚßÝ×Ô×ÌÇ              ×ÒÜ×ßÒßÐÑÔ×Íô×Ò ìêîðê
 ðçñðëñîðîð ðìæìê    ÐÎÑÝÛÍÍÛÜ ÌØÎÑËÙØ ËÍÐÍ ÚßÝ×Ô×ÌÇ              ×ÒÜ×ßÒßÐÑÔ×Íô×Ò ìêîðê
 ðçñðëñîðîð ðèæíí    ßÎÎ×ÊßÔ ßÌ ËÒ×Ì                              ×ÒÜ×ßÒßÐÑÔ×Íô×Ò ìêîðì
 ðçñðëñîðîð ðèæìì    ÑËÌ ÚÑÎ ÜÛÔ×ÊÛÎÇ                             ×ÒÜ×ßÒßÐÑÔ×Íô×Ò ìêîðì
 ðçñðëñîðîð ïïæëî    ÞËÍ×ÒÛÍÍ ÝÔÑÍÛÜ                              ×ÒÜ×ßÒßÐÑÔ×Íô×Ò ìêîðì
 ðçñðèñîðîð ðçæëï    ÜÛÔ×ÊÛÎÛÜ ×ÒÜ×Ê×ÜËßÔ Ð×ÝÕÛÜ ËÐ ßÌ ËÍÐÍ       ×ÒÜ×ßÒßÐÑÔ×Íô×Ò ìêîðì
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 18 of 22 PageID #: 22
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 19 of 22 PageID #: 23
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 20 of 22 PageID #: 24
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 21 of 22 PageID #: 25
Case 4:20-cv-00220-JMS-DML Document 1-1 Filed 10/23/20 Page 22 of 22 PageID #: 26
